Citation Nr: 1738028	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-44 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinea dermatitis.

2.  Entitlement to service connection for scarring secondary to a service-connected skin condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating in excess of 10 percent for tinea dermatitis.  The Veteran filed a timely notice of disagreement (NOD) in November 2009.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2016, the Board denied the claim for an increased disability rating.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the claim back to the Board for further adjudication. 

As further discussed below, the Board finds that the Veteran has raised a claim for scarring as secondary to a service-connected skin condition.  Therefore, the Board has included it on the title page of this decision pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for scarring secondary to a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record does not reflect that the Veteran's tinea dermatitis required the near-constant use of systemic therapy prior to April 13, 2009, or after December 3, 2013. 

2.  Affording the Veteran the benefit of the doubt, the Veteran's tinea dermatitis required the near-constant use of systemic therapy from April 13, 2009, but not since December 3, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for tinea dermatitis prior to April 13, 2009, and as of December 3, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.21, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for a rating of 60 percent for tinea dermatitis from April 13, 2009 to December 3, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.21, 4.118, Diagnostic Code 7806 (2016).

3.  The criteria for a rating in excess of 10 percent for tinea dermatitis from December 3, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.21, 4.118, Diagnostic Code 7806 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for an increased disability rating in excess of 10 percent for tinea dermatitis.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Increased Rating - Skin Condition

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's March 2009 claim, or from March 2008 to the present. 

The Veteran seeks an increased disability rating in excess of 10 percent for tinea dermatitis, which is rated under Diagnostic Code (DC) 7806, regarding dermatitis or eczema.  See 38 C.F.R. § 4.118, DC 7806 (2016). 

Pursuant to DC 7806, a 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or, requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id., DC 7806.  

A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or, requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas; or, requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id. 

Turning to the evidence of record during the relevant temporal period from March 2008 to the present, VA treatment records from April 2009 document that a punch biopsy of the Veteran's right volar forearm resulted in a finding of no focal epidermal necrosis and no evidence of folliculitis.  The Veteran's condition was identified as acute, with minimal inflammation, and a potential differential diagnosis of toxic erythema due to drug reaction was provided.  He was initially prescribed Lamisil, but subsequent to the April 2009 VA examination discussed below, the Veteran's treating physician noted that he was sending the Veteran clobetasol cream, a corticosteroid, to use twice daily. 

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that his dermatitis started in his right middle finger during active service and had spread to both hands, forearms, and feet.  The VA examiner identified the Veteran's current treatment as oral systemic Lamisil and topical Naftifine HCL, which the examiner noted were neither corticosteroids nor immunosuppressives, used between one and six weeks in the previous twelve months.  The examiner noted that as of March 2009, the Veteran had not been using anti-fungal or steroid creams.  Upon physical examination, the examiner noted fine, dry scaling on the skin of the entire sole, heel, and sides of the Veteran's feet bilaterally, with zero percent of exposed skin and less than 5 percent of total body area affected.  Additionally, there was dryness and scaling noted on the palmar aspect of the Veteran's right hand, with greater than 5 percent but less than 20 percent of exposed skin and less than 5 percent of total body affected.  Similarly, there were small papules noted on the base of the right forearm, with zero percent of exposed skin and less than 5 percent of total body area affected.  The examiner diagnosed tinea of both feet and the right hand, and folliculitis of the right forearm.  The examiner further stated that there was no resulting disfigurement or functional impairment caused by the Veteran's skin condition. 

VA treatment records from October 2009 document the Veteran's history of tinea on both feet and right hand.  The Veteran complained of pruritic dermatitis on his right arm and dry skin on his legs.  It was noted that his tinea was persistent due to inadequate previous treatment.  The Veteran was prescribed Terbinafine and Naftifine. 

In his November 2009 notice of disagreement (NOD), the Veteran reported that his skin condition had spread throughout his entire body. 

VA treatment records from November 2009 document the Veteran's chronic tinea of the feet (pedis), nails (unguium), and hand (manuum) which had spread onto his forearm.  The Veteran reported that it started during active service and had never completely cleared, and that it still involved his feet, right hand, and right forearm.  The examiner diagnosed tinea pedis et unguium et manuum et corporis, and prescribed Terbinafine and Naftifine.  In March 2010, the Veteran complained of eruptions on his face and scalp.  It was noted that his tinea had improved and he was recommended to finish his Terbinafine and continue topical Naftifine.  He was also diagnosed with seborrheic dermatitis of the face and scalp, which was not an allergic reaction but could be possibly aggravated by his medication.  See October 2009, January 2010, and March 2010 treatment records.  

VA treatment records reveal that the Veteran was using clobetasol from July 2010 and this medication was still active in March 2011.

The Veteran was afforded a VA examination in December 2013.  The examiner documented the Veteran's contact dermatitis of the right hand.  The Veteran stated that his right hand was exposed to hydraulic fluid under pressure during active service; since then, it had improved with post-service treatment.  He also described a long history of a bilateral foot skin condition, which he was told was the same infection as that on his right hand.  He additionally reported a bad rash on his face and scalp since about 2007, which had greatly improved with current treatment, including Ciclopirox shampoo and cream; he did not report any current treatment for his right arm and hand skin condition.  The examiner noted that none of the Veteran's skin conditions resulted in scarring or disfigurement of the head, face or neck; benign or malignant skin neoplasms (including malignant melanoma); or systemic manifestations.  Upon physical examination, the Veteran's dermatitis was noted to affect none of the exposed areas or total body area.  The examiner concluded that there was no evidence of active service-connected contact dermatitis.  The right hand skin was normal with no exposed areas or total body areas affected.  The examiner noted additional nonservice-connected skin conditions present upon examination, including seborrheic dermatitis of the face affecting less than 1 percent of total body area and 4 percent of exposed areas; xerosis with stasis changes of the distal lower extremities affecting 8 percent of total body area and zero percent of exposed areas.  There was no current evidence of active tinea of the hands or feet.  

The examiner concluded that there was no evidence of active service-connected contact dermatitis upon examination; moreover, the Veteran's condition had not required systemic therapy such as corticosteroids or other immunosuppressive drugs in the past twelve months.  Notably, the examiner stated that the Veteran's service-connected contact dermatitis of his right hand was not the same of his diagnosed tinea dermatitis of the right hand and feet; rather, it was a separate condition caused by tinea infection/dermatophytoses and not the Veteran's in-service exposure to hydraulic fluid.  The examiner acknowledged the prior April 2009 VA examination, which included findings of tinea, which appears to have resulted in additional confusion, given the Veteran's multiple nonservice-connected skin conditions, including other types of dermatitis.  The examiner noted that a December 2005 RO decision specifically denied service connection for bilateral foot tinea dermatitis. 

In sum, the Veteran was not using any treatment for his skin condition in March 2009.  In April 2009, the Veteran was prescribed Lamisil, and then clobetasol, a corticosteroid.  The April 2009 VA examination revealed that the Veteran used Lamisil between one and six weeks in the prior twelve months.  Zero percent of the Veteran's exposed skin of his feet were affected by dry scaling, and less than 5 percent of the total body.  Dryness and scaling of the Veteran's right hand involved between 5 to 20 percent of the exposed skin, but less than 5 percent of the total body.  Small papules on the right forearm involved zero percent of exposed skin and less than 5 percent of total body.  VA treatment records reflect that the Veteran used Lamisil/terbinafine HCl in oral form from October 2009 to March 2010.  The Veteran was using clobetasol from July 2010 through March 2011.  The December 2013 examination revealed that the Veteran's condition had not required systemic therapy in the prior twelve months.  Dermatitis was not active, but seborrheic dermatitis of the face was affecting 4 percent of exposed area and less than 1 percent of total body area and xerosis of the lower extremities was affecting zero percent of exposed areas and 8 percent of the total body area. 

The Board has previously acknowledged the confusion surrounding the Veteran's various service-connected and nonservice-connected skin conditions as discussed in detail by the December 2013 VA examiner and afforded the Veteran the benefit of the doubt in attributing all of the December 2013 VA examiner's skin findings to a service-connected condition.  See October 2016 Board decision.

Following a review of the evidence of record, the Board finds that the preponderance of evidence is for the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for tinea dermatitis for the time period from April 13, 2009 to December 3, 2013.

Corticosteroids or other immunosuppressive drugs are not the only types that qualify for a compensable rating.  Warren v. McDonald, No 13-3161 (U.S. Vet. App. May 10, 2016).  The phrase "systemic therapy such as corticosteroids or other immunosuppressive drugs" indeed refers to any prescribed oral or parenteral medication.  VA Adjudication Procedure Manual M21-1, part III, subpart iv, chapter 4, section J.3.f.  In other words, the Veteran's use of Lamisil/terbinafine pills qualifies as systemic therapy.  

However, DC 7806 draws a clear distinction between systemic therapy and topical therapy as the operative terms of the diagnostic code.  Systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, No. 14-2778 (Vet. App. July 14, 2017).

The April 2009 VA examination reflects that systemic therapy, consisting of oral Lamisil, was required for a total duration of less than six weeks and, at most, less than 20 percent of exposed skin and less than 15 percent of total body was affected.  However, also in April 2009, Lamisil was prescribed, followed by clobetasol twice a day.  The record reflects that in October 2009, the Veteran was prescribed and used terbinafine daily through March 2010, and it was noted that his previous treatment had been inadequate.  

The Board finds that near-constant, if not constant, systemic therapy was required from April 13, 2009, the date the Veteran was prescribed Lamisil, followed by clobetasol.  Thus, a 60 percent rating is warranted under DC 7806, the maximum rating available, from April 13, 2009, the date the medical evidence reflects the Veteran began systemic therapy.  An increased rating prior to this time is not warranted, as the medical evidence of record reflects that the Veteran was not taking systemic therapy in March 2009 or prior. 

The record reflects that by the December 3, 2013 VA examination, the Veteran's condition had not required systemic therapy in the prior twelve months.  Dermatitis was not active, and the seborrheic dermatitis of the face and xerosis of the lower extremities, at most, affected 4 percent of exposed total body area and 9 percent of total body area.  Therefore, a 10 percent rating is warranted.

As discussed above, an increased 30 percent disability rating prior to April 2009 or subsequent to December 2013 under DC 7806 requires dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  Such severity was not demonstrated prior to April 2009 or subsequent to December 2013.

Based upon the above, and resolving all reasonable doubt in favor of the Veteran, the preponderance of evidence is in favor of a staged rating for the Veteran's skin condition.  Therefore, a disability rating of 60 percent is granted from April 13, 2009 through December 3, 2013.  

Extraschedular consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016). 

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board finds that the schedular disability rating assigned for the Veteran's service-connected tinea dermatitis is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon affected areas of the body.  Additionally, the Veteran is only service-connected for tinea dermatitis, and even though the Board has expanded this to include his other skin conditions, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's tinea dermatitis are considered by the schedular rating assigned. 

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence as discussed above does not reflect that the Veteran's service-connected tinea dermatitis completely precludes him from securing or following a substantially gainful occupation.  Therefore, a TDIU claim is not raised in the context of the Veteran's appeal.  Similarly, entitlement to special monthly compensation (SMC) is not raised in the context of the Veteran's appeal, as he has not been shown to be permanently housebound (substantially confined to his home or immediate premises) due to a service-connected disability for any period on appeal.  See 38 U.S.C.A. § 1114(s) (West 2014).

ORDER

An increased disability rating for tinea dermatitis is granted to 60 percent disabling from April 13, 2009 to December 3, 2013.  Prior to April 13, 2009 and subsequent to December 3, 2013, a rating in excess of 10 percent for tinea dermatitis is denied.


REMAND

The Veteran has filed a claim for scarring.  See September 2013 correspondence.  In December 2013, the RO issued a supplemental statement of the case (SSOC) for the Veteran's service-connected tinea, in which the rating criteria for the skin condition was explained, as well as the criteria for scarring.  The RO then adjudicated the Veteran's claim for scarring within the analysis for his increased rating claim for his service-connected skin condition, indicating it was not a service-connected issue.  However, the Veteran has pursued the issue of scarring due to his skin condition, including scars left from a skin biopsy.  See April 2013 hearing transcript.  Therefore, the Board finds that this is an issue to be considered separately and/or secondary to his service-connected skin condition.   

The Veteran contends that his service-connected skin condition has caused scarring on his arm, hand, and face.  In addition, he claims that the skin biopsy he had performed left a scar.  See April 2013 hearing testimony.

The Board notes that the December 2013 VA examination did not specifically address scarring.  Although the examiner noted that the Veteran's skin condition did not cause scarring, he did not provide an opinion as to whether the Veteran had scarring, and if so, if the scarring was due to his skin condition or whether the skin biopsy resulted in scarring. 

Therefore, the Board remands the claim for scarring due to a skin condition, in order to obtain a VA examination and opinion on the nature and etiology of any scarring the Veteran has, including from his skin biopsy.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's scarring.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's scars are related to his service-connected skin condition or skin biopsy. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


